Order entered April 16, 2013




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00436-CV

                       IN RE BABU S. KALLUVILAYIL, Relator

               Original proceeding from the Criminal District Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. F91-00956-TH

                                        ORDER
       Based on our opinion of today’s date, we DENY in part and DISMISS in part relator’s

petition for writ of mandamus. We ORDER that relator bear the costs of this original

proceeding.


                                                  /s/   DOUGLAS S. LANG
                                                        JUSTICE